TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-10-00482-CV



  Larry M. Rucker, Michelle L. Rucker and Inomega Control Solutions, LLC, Appellants

                                                 v.

                  Lomas Escondidas Architectural Control Committee and
                     Ambrose Development Partners, Ltd., Appellees


     FROM THE DISTRICT COURT OF COMAL COUNTY, 22ND JUDICIAL DISTRICT
     NO. C2007-1121A, HONORABLE CHARLES A. STEPHENS II, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants Larry M. Rucker, Michelle L. Rucker and Inomega Control Solutions,

LLC, have informed this Court that they have settled their dispute with appellees and no longer wish

to pursue this appeal. More than ten days have passed and appellees have not objected to the

dismissal. We dismiss this appeal. See Tex. R. App. P. 42.1(a)(1).




                                              Bob Pemberton, Justice

Before Chief Justice Jones, Justices Puryear and Pemberton

Dismissed on Appellants’ Motion

Filed: October 13, 2010